948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph LEPORE;  Great Lakes Glass, Incorporated, a MichiganCorporation Plaintiffs-Appellees,v.PARKER-WOODARD CORPORATION, et al., Defendants,Rayco Group, also known as Rayco Group and PetersonConstruction (Joint Venture);  Peterson Construction andDevelopment, Incorporated, also known as Rayco Group andPeterson Construction (Joint Venture) Defendants-Appellants.
No. 91-2211.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1991.

Before KENNEDY and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The defendants seek leave to appeal a district court order accepting the report of the magistrate and granting partial summary judgment for the plaintiffs in this breach of contract case.   The district court advises that the plaintiffs have claims that are still pending in the district court.


2
Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over final decisions of the district court.   A judgment is final if it leaves nothing remaining for the district court to do except execute final judgment.   Catlin v. United States, 324 U.S. 229, 233 (1945).   See Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir.1973) (per curiam).   Absent certification for an interlocutory appeal under 28 U.S.C. § 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).


3
It is therefore ORDERED the defendants' application for leave to appeal is denied.   This order is without prejudice to the defendants' right to perfect a timely appeal upon entry of final judgment in the district court.